Citation Nr: 1016939	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1964 to 
February 1965 and from June 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  This claim was previously remanded 
by the Board in February 2009 for additional stressor 
development.  .  

The Veteran has claimed service connection for PTSD.  
Construing the claim liberally, however, the Board finds that 
it should be characterized as one for service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Albuquerque, New 
Mexico in December 2008.  A written transcript of this 
hearing was prepared and it has been incorporated into the 
evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for PTSD.  However, as outlined below, additional 
evidentiary development is needed before appellate review may 
proceed on this claim.  While the Board regrets the 
additional delay in adjudicating the Veteran's claim, it is 
necessary to afford him a full opportunity to develop his 
claim.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Board recognizes that the Veteran was assigned a 
diagnosis of PTSD in December 2004.  However, the record does 
not contain credible supporting evidence corroborating the 
Veteran's claimed in-service stressor.  The RO received a 
negative reply from its PIES request in June 2009.  Also, a 
formal finding that there was insufficient evidence to send 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) for corroboration was made in June 2009.  

However, it does not appear that insufficient evidence has 
been submitted by the Veteran to attempt to verify his 
alleged in-service stressors.  The Veteran has been very 
specific in his statements concerning his alleged in-service 
stressors.  Regarding the incident involving a circular saw, 
the Veteran has consistently reported that this incident 
involved a fellow soldier with the initials D.G. around while 
he was serving in the 155th Transportation Company in 
Vietnam.  Morning reports and other records should be 
searched for any incident involving D.G. between these dates.  
Likewise, the Veteran has reported that while serving in the 
10th Transportation Battalion of the 155th Transportation 
Company in December 1967, he witnessed a soldier with the 
initials I.A. stab another soldier whose first name was 
"Mike."  Morning reports and other records should be 
searched for any incident involving I.A. in December 1967.  

In addition to the above, the Veteran has been diagnosed with 
a number of psychiatric disorders other than PTSD.  According 
to a private psychiatric assessment from October 2006, the 
Veteran was diagnosed with depression and a panic disorder.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that even if a Veteran's claim is limited to 
PTSD without more, VA must interpret the Veteran's claim to 
be a claim for any mental disability that may reasonably be 
encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (per curiam order) (it is the responsibility of 
the Board to consider alternate current conditions within the 
scope of the claim).  As of yet, the Veteran has not been 
afforded a VA psychiatric examination to determine whether he 
has any other psychiatric disorders that may be related to 
military service.  

As a final matter, the Board has considered a statement 
provided by the Veteran in August 2009.  The Veteran noted 
that the RO indicated in the August 2009 supplemental 
statement of the case (SSOC) that he was in the 110th 
Transportation Company and that he witnessed an injury from a 
chain saw.  The Veteran noted that his stressor in fact 
involved a circular saw and that he was in the 155th 
Transportation Company.  The Board has reviewed the SSOC in 
question, and it does indeed miscite the issues referred to 
by the Veteran.  However, the numerous Pies request made by 
the RO clearly refer to the 155th Transportation Company and 
to an incident with a circular saw, rather than a chain saw.  
Therefore, while the Veteran correctly noted that errors were 
made in his August 2009 SSOC, these did not affect the 
Veteran's claim as all formal attempts to verify the 
Veteran's stressors appear to have used the correct 
information.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with an 
opportunity to identify and submit any 
additional information he has regarding 
his alleged in-service stressors.  The 
Veteran should be advised that if he is 
not specific in describing his stressors, 
verification from official sources may not 
be possible and that could adversely 
affect his claim.  The Veteran should also 
be informed of alternate types of 
evidence, such as lay statements, that can 
be used to support his claim.  

2. After completion of the above, the AMC 
should prepare a summary of the Veteran's 
claimed stressors.  The summary and any 
associated documents should be sent to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC).  JSRRC should be 
requested to provide any information, 
including unit records and morning 
reports, which might corroborate the 
Veteran's alleged in-service stressors, to 
include any incident involving the soldier 
with the initials D.G. from February 1967 
or March 1967 and the soldier with the 
initials I.A. from December 1967.  

3. The Veteran should also be afforded a 
VA psychiatric examination.  The claims 
file must be made available to the 
physician designated to examine the 
Veteran.  All indicated tests and studies, 
including psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) If, and only if, the Veteran has a 
confirmed in-service stressor, the 
examiner should indicate whether a 
diagnosis of PTSD is appropriate?  If PTSD 
is diagnosed, the examiner should opine as 
to whether the Veteran's PTSD is at least 
as likely as not related to any verified 
in-service stressor?  

(b) Regardless of whether the Veteran's 
stressors can be verified, the examiner 
should determine whether the Veteran has 
any psychiatric disorder(s) other than 
PTSD, and if so, whether it is it at least 
as likely as not that this disorder(s) is 
a result of the Veteran's military 
service?  

A complete rationale for the opinion 
expressed must be provided.  

4. The AMC should then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


